Title: To James Madison from John Thompson, 28 March 1816
From: Thompson, John
To: Madison, James


                    
                        
                            Sir,
                            
                                March 28 1816
                            
                        
                        In the first commencment of the revolusion I was amongst the first that took up arms in the defence of this countrey and continued untill the cloase of the ware. I expendid considerable sums of money for the united states which has not been remburst to me, and from sircomstancis not within my controle I am redused to low scircomstances I am indused from my faithfull performing the offices I filled in the revolution for which I have letters and scirtificates from officers of high standing in the Armey, on these grounds therefore of past scervisis not yeat compensated I consider my selfe intitled to notice, which indusis me to aply to you for an apointment in any of the land offices or any office that I am capebell of filling I applied sum time since for a Judges place but before my application the place had been given. I have letters of recomendation from Gentelmen of respectibillity I expect that the Honorabill Mr. Monrow Sceretery of State has sum knoledg⟨e⟩ of my character. I studied law and thought to moved to the State of Ohio or to the Indiania teretory but for the want of asistane I am unable to goe. I hope you still have a place to plant a faithfull old solder of the revolution and a true frend to the present administration. I am with High respect your Humle. Servt.
                        
                            
                                John Thompson
                            
                        
                    
                    
                        I ledge at Mr. Samuel Bootes inkeeper in georgetowne District of Columbe.
                    
                